PER CURIAM.
Appellant contends the trial court erred in admitting certain exhibits into evidence because they contained items of evidence that allegedly were planted. However, appellant did not properly preserve this point in the trial court and makes this assertion for the first time on appeal. He argues that the failure to properly preserve the error for appeal resulted from incompetent counsel. The question of the competency of his counsel may only be reviewed by the trial court upon a motion under Florida Rule of Criminal Procedure 3.850.
After a careful review of the record, we conclude that the points properly raised by appellant do not constitute error. Therefore, we affirm the conviction and sentence without prejudice to the appellant to seek post-judgment relief pursuant to Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
ANSTEAD, C.J., HERSEY and DELL, JJ., concur.